EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
At Paragraph 001, delete “claims priority to United States” and insert - - is the National Stage of International Application No. PCT/CA2017/050829, filed July 7, 2017, which claims the benefit of U.S. - -

/Greg Binda/Primary Examiner, Art Unit 3679